DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the combined references fail to teach at least one sensor fixed in the at least one recess, the examiner respectfully disagrees. The examiner respectfully submits that Gentner teaches that the sensor elements 114 and 116 are positioned in the recesses 102 and 104 and on the surfaces of the base plate 74 that are exposed to the recesses. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, the phrase “the at least one sensor is is configured”, in lines 8-9, should be corrected to –the at least one sensor is configured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (U.S. Pat. No. 8,966,998) (hereafter Gentner) in view of Roovers et al. (Pub. No. US 2009/0120211) (hereafter Roovers).
Regarding claim 1, Gentner teaches a supporting element (i.e., support unit 20) (see Fig. 1) as component of a motor vehicle trailer coupling (i.e., support element 40) (see Fig. 1)  or of a trailer intended for coupling to a motor vehicle trailer coupling or of a load carrier (i.e., coupling ball 44 serves for connecting to a vehicle trailer for for receiving a rear load carrier) (see Fig. 1), wherein the supporting element comprises: 
at least one sensor configured to sense a deformation of the supporting element caused by a load acting on the supporting element (i.e., measuring elements 112, 114, 116 of the sensor unit S1) (see Fig. 5);
at least one recess (i.e., recesses 102 and 104) (see Fig. 5) wherein the at least one sensor is fixed in the at least one recess (i.e., measuring elements 114 and 116) (see Fig. 5) and in a region of a supporting section (i.e., crossmember 22 of the support unit 20) (see Fig. 5), which deforms when stressed by the load (i.e., sensor unit S1 is disposed on a elastically deformable supporting structure portion T and is able to detect a deformation that is, for example, a bending, of the supporting structure portion T) (see Fig. 6), wherein the at least one sensor is is configured to measure a spacing of reference surfaces of the at least one recess (i.e., second measuring elements 114 and 116 are formed as magnetic field sensors and detect the magnetic field of the magnetic-field-generating first measuring element 112 and are located close to the edge regions 96 and 98 at the second measuring points M2a and M2b of the finger-like projections 84 and 86) (see Column 9, lines 21-27; and Fig. 5) and the at least one sensor is arranged on at least one of the reference surfaces of the at least one recess (i.e., measuring elements 114 and 116) (see Fig. 5), wherein the supporting element comprises a profiled body (i.e., support unit 20 comprises side members 24) (see Fig. 2) having at least two supporting walls which are at an angle to one another (i.e., crossmember 22 covered by a bumper unit as well as side members 24 which extend in the longitudinal direction of the body along body wall portions and are fixable thereto) (see Column 7, lines 3-19; and Fig. 2) or are interconnected by an arcuate section and include an intermediate space or cavity (i.e., receptacle 30’’’’) (see Fig. 10) at least one of the reference surfaces being provided on a passage opening of and being integral with the profiled body or on an indicator element which protrudes in front of and is integral with the profiled body (i.e., the sensor base 70 represents a mechanical part which carries distance measuring elements of a measuring unit and extends from the outer surface of the crossmember 22. Furthermore, the sensor unit S1 to be disposed directly on the ball neck 42, close to the holding element 32, or close to the coupling ball 44) (see Fig. 1, 5, 7-9), and the reference surfaces moving relative to one another during the deformation of the supporting element (i.e., the movement of the fixation region 76 relative to the region 74 results in a movement of the finger-like projections 82 and 84 as well as 82 and 86 of the transformation region 80 relative to one another) (see Column 8, line 17, to Column 9, line 35).  
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement of the reference surfaces are properly recorded or calibrated according to the strain imparted on the profiled body.
Regarding claim 2, Gentner teaches that the reference surfaces are arranged in a spacing next to the supporting section of the supporting element (i.e., edge regions 92, 96 and 94, 98 are formed in generally omega-shaped recess 100) (see Fig. 5) are arranged in particular in a spacing next to the supporting section of the supporting element (i.e., the edge regions of the sensor unit S1 are positioned next to the support unit 20) (see Fig. 1 and 2). {10363246: }2  
Regarding claim 3, Gentner teaches that the reference surfaces are free from a force flow through the supporting section of the supporting element, which force flow is transmitted from the supporting section when stressed by the load acting on the supporting element (i.e., the sensor unit S1 is disposed on the crossmember 22 and detects, in a plane E1 running parallel to the Z/Y-directions an elastic deformation of the crossmember portion 62 forming the supporting structure portion T of the cross member) (see Column 8, line 17, to Column 10, line 40; and Fig. 5). 
Regarding claim 4, Gentner teaches that at least one of the reference surfaces extends transversely to a supporting section, which deforms when stressed by the load, of the supporting element (i.e., the second measuring elements 114 and 116 serve for detecting the varying distances AR1 and AR2) (see Column 8, line 17, to Column 10, line 40; and Fig. 5). 
Regarding claim 5, Gentner teaches that the reference surfaces extend lengthwise or transversely to a direction of a force flow through the supporting section (i.e., edge regions 92 and 96 as well as 94 and 98 opposing one another in the initial state of the sensor base 70 at running at approximately equal distances AR1 and AR2 from one another respectively) (see Column 8, line 17, to Column 10, line 40; and Fig. 5), and/or in that the recess forms or comprises an expansion joint and/or in that at least one of the reference surfaces is provided on a tongue-like or arm-like indicator element or projection. 
Regarding claim 7, Gentner teaches that at least one recess is slot-shaped (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle) (see Column 23, lines 21-40; and Fig. 10-11), and/or it extends over the entire cross width of the supporting element, or substantially over the entire cross width of the supporting element. Regarding claim 10, Gentner teaches that at least one recess communicates with a sensor mount in which a component of the at least one sensor, is arranged (i.e., sensor base 70) (see Fig. 5). 
Regarding claim 11, Gentner teaches a sensor mount is formed by an expansion cavity, or it forms the expansion cavity, and/or in that the sensor mount communicates with at least one passage opening, through which a fastening element is insertable for connection to the component, arranged in the sensor mount, of the at least one sensor (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11). 
Regarding claim 12, Gentner teaches at least two recesses, arranged in tandem with respect to a direction of a force flow through the supporting section are provided in the supporting element (i.e., recesses 102 and 104) (see Fig. 5), and/or at least one recess is arranged on a curved portion or on a portion, running in a substantially straight line, of the supporting element. 
Regarding claim 13, Gentner teaches supporting element, in particular the coupling arm has at least one assembly opening which is provided in a transverse side, at an angle to the reference surfaces, of the supporting element (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11). 
Regarding claim 14, Gentner teaches a capacitive or inductive (i.e., second measuring elements 114 and 116 which are formed as magnetic field sensors, in particular Hall detectors, and detect the magnetic file of the magnetic field generating first measuring element 112) (see Column 8, line 17, to Column 10, line 40; and Fig. 5) or optical sensor element of the at least one sensor is connected to at least one reference surface, and/or a respective sensor element is associated with two mutually associated reference surfaces, the sensor elements being at a distance from one another and being movable relative to one another. 
Regarding claim 15, Gentner teaches that at least one sensor element of the at least one sensor is arranged on a holding portion of a support part (43) which has a fastening portion which extends next to the holding portion and is connected to a fastening region of the supporting element next to the reference surface (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11).  
Regarding claim 16, Gentner teaches that the support part has an L-shaped form (i.e., holding element 32’’’’) (see Fig. 11) and/or the holding portion and the fastening portion are formed by sides of the support part which are at an angle to one another. 
Regarding claim 17, Gentner teaches that at least two sensor elements or sensors are arranged next to one another (i.e., sensing elements 112, 114, and 116) (see Fig. 5), on at least one reference surface of the at least one recess. 
Regarding claim 18, Gentner teaches at least one sensor has a capacitive sensor element and/or an inductive sensor element (i.e., second measuring elements 114 and 116 which are formed as magnetic field sensors, in particular Hall detectors, and detect the magnetic file of the magnetic field generating first measuring element 112) (see Column 8, line 17, to Column 10, line 40; and Fig. 5) and/or a strain gauge and/or a distance sensor and/or an optical sensor element and/or a piezo element and/or a sensor housing in which at least one sensor element, being protected against environmental influences, and/or in that it has at least one evaluation means for evaluating at least one sensor signal from the at least one sensor.
Regarding claim 19, Gentner teaches that the support element exclusively forms a component of a trailer or of a load carrier (i.e., crossmember 22) (see Fig. 1), or in that the supporting element does not form a component of the motor vehicle trailer coupling. 
Regarding claim 20, Gentner teaches that the supporting walls are at right angles to one another (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle) (see Column 23, lines 21-40; and Fig. 10-11), and/or the profiled body has an L-shaped, T-shaped, U-shaped or square or rectangular cross section, and/or it has curves in cross section at least in portions or is configured as a round profile and/or as a profile which is closed in cross section. 
Regarding claim 21, Gentner teaches that the indicator element is integral with at least one supporting wall of the profiled body, and/or is produced as a stamped part or stamped bent part from a wall body of the supporting wall, and/or protrudes in front of the supporting wall in the manner of a tongue (i.e., support element 40) (see Fig. 7). 
Regarding claim 22, Gentner teaches that provided on at least one of the supporting walls are two indictor elements, on which the reference surfaces are provided, the reference surfaces being opposite one another (i.e., edge regions 92, 96 and 94, 98 are formed in generally omega-shaped recess 100) (see Fig. 5).
Regarding claim 23, Gentner teaches a load carrier comprising: a supporting frame (i.e., support unit 20) (see Fig. 1); a supporting element attached with the supporting frame (i.e., crossmember 22) (see Fig. 2), wherein the supporting element comprises 
at least one sensor for sensing a deformation of the supporting element caused by a load acting on the supporting element (i.e., measuring elements 112, 114, 116 of the sensor unit S1) (see Fig. 5), wherein the supporting element comprises a recess (i.e., recesses 102 and 104) (see Fig. 5) and the at least one sensor is fixed in the recess (i.e., measuring elements 114 and 116) (see Fig. 5) in a region of a supporting section (i.e., crossmember 22 of the support unit 20) (see Fig. 5), which deforms when stressed by the load (i.e., sensor unit S1 is disposed on a elastically deformable supporting structure portion T and is able to detect a deformation that is, for example, a bending, of the supporting structure portion T) (see Fig. 6), wherein the at least one sensor measures a spacing of reference surfaces of the recess (i.e., second measuring elements 114 and 116 are formed as magnetic field sensors and detect the magnetic field of the magnetic-field-generating first measuring element 112 and are located close to the edge regions 96 and 98 at the second measuring points M2a and M2b of the finger-like projections 84 and 86) (see Column 9, lines 21-27; and Fig. 5) and the at least one sensor is arranged on at least one of the reference surfaces of the recess (i.e., measuring elements 114 and 116) (see Fig. 5), wherein the supporting element is configured as a profiled body (i.e., support unit 20 comprises side members 24) (see Fig. 2) having at least two supporting walls which are at an angle to one another (i.e., crossmember 22 covered by a bumper unit as well as side members 24 which extend in the longitudinal direction of the body along body wall portions and are fixable thereto) (see Column 7, lines 3-19; and Fig. 2) or are interconnected by an arcuate section and include an {10363246: }6intermediate space or cavity at least one of the reference surfaces being on a passage opening of and being integral with the profiled body or on an indicator element which protrudes in front and is integral with the profiled body (i.e., the sensor base 70 represents a mechanical part which carries distance measuring elements of a measuring unit and extends from the outer surface of the crossmember 22. Furthermore, the sensor unit S1 to be disposed directly on the ball neck 42, close to the holding element 32, or close to the coupling ball 44) (see Fig. 1, 5, 7-9), and the reference surfaces moving relative to one another during the deformation of the supporting element (i.e., the movement of the fixation region 76 relative to the region 74 results in a movement of the finger-like projections 82 and 84 as well as 82 and 86 of the transformation region 80 relative to one another) (see Column 8, line 17, to Column 9, line 35).  
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement of the reference surfaces are properly recorded or calibrated according to the strain imparted on the profiled body.
Regarding claim 24, Gentner teaches a trailer coupling for a motor vehicle for coupling a trailer or attaching a load carrier, comprising a coupling arm (i.e., support element 40) (see Fig. 7) attached with a supporting element (i.e., crossmember 22) (see Fig. 1) forming a component of the coupling arm (i.e., bumper unit 16) (see Fig. 1), wherein the supporting element comprises 
at least one sensor for sensing a deformation of the supporting element caused by a load acting on the supporting element (i.e., measuring elements 112, 114, 116 of the sensor unit S1) (see Fig. 5), wherein at least one recess is provided in the supporting element (i.e., recesses 102 and 104) (see Fig. 5)  wherein the at least one sensor is fixed in the at least one recess (i.e., measuring elements 114 and 116) (see Fig. 5) in a region of a supporting section (i.e., crossmember 22 of the support unit 20) (see Fig. 5), which deforms when stressed by the load (i.e., sensor unit S1 is disposed on a elastically deformable supporting structure portion T and is able to detect a deformation that is, for example, a bending, of the supporting structure portion T) (see Fig. 6), of the supporting element, wherein the at least one sensor is provided for measuring a spacing of reference surfaces of the at least one recess (i.e., second measuring elements 114 and 116 are formed as magnetic field sensors and detect the magnetic field of the magnetic-field-generating first measuring element 112 and are located close to the edge regions 96 and 98 at the second measuring points M2a and M2b of the finger-like projections 84 and 86) (see Column 9, lines 21-27; and Fig. 5) and the at least one sensor is arranged on at least one of the reference surfaces of the at least one recess (i.e., measuring elements 114 and 116) (see Fig. 5), wherein the supporting element is configured as a profiled body (i.e., support unit 20 comprises side members 24) (see Fig. 2) having at least two supporting walls which are at an angle to one another (i.e., crossmember 22 covered by a bumper unit as well as side members 24 which extend in the longitudinal direction of the body along body wall portions and are fixable thereto) (see Column 7, lines 3-19; and Fig. 2) and include an intermediate space or cavity (i.e., receptacle 30’’’’) (see Fig. 10) at least one of the reference surfaces being provided on a passage opening of and being integral with the profiled body or on an indicator element which protrudes in front of and is integral with the profiled body (i.e., the sensor base 70 represents a mechanical part which carries distance measuring elements of a measuring unit and extends from the outer surface of the crossmember 22. Furthermore, the sensor unit S1 to be disposed directly on the ball neck 42, close to the holding element 32, or close to the coupling ball 44) (see Fig. 1, 5, 7-9), and the reference surfaces moving relative to one another during the deformation of the supporting element (i.e., the movement of the fixation region 76 relative to the region 74 results in a movement of the finger-like projections 82 and 84 as well as 82 and 86 of the transformation region 80 relative to one another) (see Column 8, line 17, to Column 9, line 35).  
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement of the reference surfaces are properly recorded or calibrated according to the strain imparted on the profiled body.
Regarding claim 25, Gentner teaches a trailer for coupling to a motor vehicle, the trailer comprising a trailer coupling comprising a supporting element which is arranged on a chassis of the trailer, wherein the supporting element comprises at least one sensor for sensing a deformation of the supporting element caused by a load acting on the supporting element (i.e., measuring elements 112, 114, 116 of the sensor unit S1) (see Fig. 5), wherein at least one {10363246: }7recess is provided in the supporting element (i.e., recesses 102 and 104) (see Fig. 5) and the at least one sensor is fixed in the at least one recess (i.e., measuring elements 114 and 116) (see Fig. 5) in a region of a supporting section (i.e., crossmember 22 of the support unit 20) (see Fig. 5), which deforms when stressed by the load (i.e., sensor unit S1 is disposed on a elastically deformable supporting structure portion T and is able to detect a deformation that is, for example, a bending, of the supporting structure portion T) (see Fig. 6), wherein the at least one sensor is provided for measuring a spacing of reference surfaces of the at least one recess (i.e., second measuring elements 114 and 116 are formed as magnetic field sensors and detect the magnetic field of the magnetic-field-generating first measuring element 112 and are located close to the edge regions 96 and 98 at the second measuring points M2a and M2b of the finger-like projections 84 and 86) (see Column 9, lines 21-27; and Fig. 5) and the at least one sensor is arranged on at least one of the reference surfaces of the at least one recess (i.e., measuring elements 114 and 116) (see Fig. 5), wherein the supporting element is configured as a profiled body having at least two supporting walls which are interconnected by an arcuate section (i.e., crossmember 22 covered by a bumper unit as well as side members 24 which extend in the longitudinal direction of the body along body wall portions and are fixable thereto) (see Column 7, lines 3-19; and Fig. 2) and include an intermediate space or cavity (i.e., receptacle 30’’’’) (see Fig. 10) at least one of the reference surfaces being provided on a passage opening of and being integral with the profiled body or on an indicator element which protrudes in front of and is integral with the profiled body (i.e., the sensor base 70 represents a mechanical part which carries distance measuring elements of a measuring unit and extends from the outer surface of the crossmember 22. Furthermore, the sensor unit S1 to be disposed directly on the ball neck 42, close to the holding element 32, or close to the coupling ball 44) (see Fig. 1, 5, 7-9), and the reference surfaces moving relative to one another during the deformation of the supporting element (i.e., the movement of the fixation region 76 relative to the region 74 results in a movement of the finger-like projections 82 and 84 as well as 82 and 86 of the transformation region 80 relative to one another) (see Column 8, line 17, to Column 9, line 35).
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement of the reference surfaces are properly recorded or calibrated according to the strain imparted on the profiled body. 
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (U.S. Pat. No. 8,966,998) (hereafter Gentner) in view of Roovers et al. (Pub. No. US 2009/0120211) (hereafter Roovers) and in further view of Schertler (U.S. Pat. No. 6,053,521) (hereafter Schertler).
Regarding claim 6, Gentner as disclosed above does not directly or explicitly teach that at least one recess is provided in at least one projection or indicator element which protrudes in front of a basic body of the supporting element and/or the at least one recess comprises a depression which extends away from an opening in an outer surface of the supporting element, the reference surfaces expediently being at an angle to the opening. 
Regarding the at least one projection, Schertler teaches the at least one recess (i.e., complementary recess channels 42 and 46 in solid drawbar notched passageway 44) (see Fig. 5) comprises a depression which extends away from an opening (i.e., passage way 44) (see Fig. 5) in an outer surface of the supporting element (i.e., solid draw bar 30) (see Fig. 5), the reference surfaces expediently being at an angle to the opening (i.e., forces of acceleration and deceleration are detected by the actions and reactions of the precision machined force sensing springs 14 located in recessed channel 42 and 46 in contact with the rectangular retaining pin 48) (see Fig. 5). In view of the teaching of Schertler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensor unit in a depression in order to protect the sensor unit from unintentional collisions with objects during loading and unloading.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (U.S. Pat. No. 8,966,998) (hereafter Gentner) in view of Roovers et al. (Pub. No. US 2009/0120211) (hereafter Roovers) and in further view of Gentner (U.S. Pat. No. 9,981,512) (hereafter Gentner 2)
Regarding claims 8 and 9, Gentner as disclosed above does not directly or explicitly teach that  arranged between the supporting section and the reference surfaces is an expansion cavity, the cross width of which in a direction parallel to the distance between the reference surfaces is greater than the distance between the reference surfaces, and/or in that a respective recess is arranged in opposite sides of the supporting section, and/or in that the recess has a widened zone arranged next to the reference surfaces. 
Regarding the expansion cavity, Gentner 2 teaches that arranged between the supporting section and the reference surfaces is an expansion cavity (i.e., slot 172) (see Fig. 7), the cross width of which in a direction parallel to the distance between the reference surfaces is greater than the distance between the reference surfaces (i.e., width of slot 172 along line 146 is greater than the distance between sensor unit 82’’’ and the angle of rotation sensor 142) (see Fig. 7) (claim 8); wherein the at least one recess and the expansion cavity have overall a T-shaped (i.e., slot 172 and channel 42’’’ have overall a T-shaped form) (see Fig. 7) or oval or egg-shaped or keyhole-shaped form (claim 9). In view of the teaching of Gentner 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an expansion cavity in order to protect the sensor unit from unintentional collisions with objects during loading and unloading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855